                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

RUTH VELASQUEZ-DIAZ,                           §
              PLAINTIFF,                       §
                                               §
V.                                             §
                                               §
WAL-MART STORES TEXAS, LLC                     § CIVIL CASE NO. 18-CV-633-N-BK
A/K/A AND/OR D/B/A WAL-MART                    §
SUPERCENTER STORE #1800 AND/OR                 §
WAL-MART AND/OR WAL-MART                       §
SUPERCENTER,                                   §
                 DEFENDANT.                    §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed findings,

conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

Accordingly, Defendant’s Motion for Summary Judgment is GRANTED, and this case is

DISMISSED.

       SIGNED this 13th day of March, 2020.



                                                   ____________________________________
                                                   UNITED STATES DISTRICT JUDGE
